1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile

5    Attorneys for Defendant, ESA MANAGEMENT, LLC

6    HARRY E. HUDSON, JR. (SBN 114512)
     343 East Main Street, Suite 314
7    Stockton, CA 95202
     (209) 463-9715 Telephone
8    (209) 235-0217 Facsimile
9    Attorneys for Plaintiffs
10

11
                           IN THE UNITED STATES DISTRICT COURT
12
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     SUZANNA REECE, RICHARD VALLES,      )           Case No.: 2:18-cv-00466 MCE DB
15   JR., C.A.R., a minor, C.A.V., a minor, and
                                         )
     C.V., a minor,                      )
16                                       )           STATUS REPORT & ORDER
                 Plaintiffs,             )           EXTENDING TIME TO FILE
17                                       )           DISPOSITION DOCUMENTS
     v.                                  )
18                                       )
     EXTENDED STAY HOTELS, EXTENDED )
19   STAY AMERICA, EXTENDED STAY         )           Judge: Morrison C. England, Jr.
     AMERICA-STOCKTON,                   )           Ctrm: 7, 14th Floor
20                                       )
                 Defendants.             )
21   ___________________________________ )
22
            WHEREAS on or about December 3, 2018, the parties notified the Court that this matter
23
     had settled. The Court Ordered that the case be dismissed on or before March 4, 2019. On
24
     February 20, 2019, the parties requested that the Court grant additional time for compliance
25
     through May 1, 2019 due to a personal loss suffered by plaintiff’s counsel. Because of the
26
     personal loss, defense counsel offered to prepare the required documents for approval of the
27
     minors’ claims. On February 26, 2019, the Court granted the parties request and extended the
28
     time through May 1, 2019. [See Dkt. No. 25].

     STATUS REPORT & ORDER
     17-087/PLEADING.024                     - 1 -
     RLM:sj
1           WHEREAS the needed documents for approval of the minors’ claims had not yet been

2    received, the Parties respectfully requested that the Court grant more time to complete the
3    necessary documents and that the Dismissal be extended to September 1, 2019.

4           WHEREAS, Plaintiffs’ counsel provided defendant with the needed information, and
5    thereafter, defense counsel was the cause of a delay due to a lack of and change in staff.
6           WHEREAS, the parties requested one more additional extension to November 1, 2019
7    for the dismissal to be filed, and that request was granted.
8           WHEREAS, all paperwork had been submitted to San Joaquin County Superior Court,
9    and a hearing had been set for November 18, 2019, despite the parties’ request that no hearing
10   be held, the parties’ requested what was expected to be one final extension to December 9, 2019.
11          WHEREAS, the San Joaquin County Superior Court, on its own motion, continued the
12   minors’ compromise hearing to December 9, 2019. The parties request what is expected to be
13   one final extension for filing dispositional documents to January 15, 2020.
14   DATED: November 19, 2019
15                                                       ERICKSEN ARBUTHNOT

16                                             By:
                                                         CHARLES S. PAINTER
17                                                       REBECCA L. MENENDEZ
                                                         Attorneys for Defendants
18                                                       ESA MANAGEMENT, LLC
19   DATED: November 19, 2019
20                                                      LAW OFFICES OF HARRY E.
                                                        HUDSON, JR.
21
                                                        /S/ Harry E. Hudson, Jr.
22                                             By:      As authorized on 11/19/19
23                                                      HARRY E. HUDSON, JR.
                                                        Attorneys for Plaintiffs
24
     IT IS SO ORDERED.
25
     Dated: November 25, 2019
26

27

28


     STATUS REPORT & ORDER
     17-087/PLEADING.024                        - 2 -
     RLM:sj
